DETAILED ACTION
In Applicant’s Response filed 11/29/21, Applicant amended claim 1, added new claims 3-10; and amended the abstract. Currently, claims 1-10 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 1, 3, 9 and 10 are objected to because of the following informalities requiring appropriate correction:
Claim 1 is objected to as failing to comply with 37 CFR 1.121 because the claim fails to include markings to identify changes which have been made to the claim. Specifically, claim 1 as amended is missing the term “the” (as in “the base” in line 4) which was present in the most previous set of claims filed 11/4/19. This term has not been included with strikethrough to properly remove the term from the claim but, instead, a new limitation of "a" (as in “a base” in line 4) has been added but is not underlined. Under MPEP §714(II)(C)(B), “claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with two exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number “4” or certain punctuation marks), double brackets must be used (e.g., [[4]])”. Therefore, 
In claim 1 line 6: “a human” should be “a human subject”.
In claim 1 line 10: “a” should be added between “and” and “bottom” to recite “and a bottom surface”.
In claim 1 line 11: “the human” should be “the human subject”.
In claim 1 line 12: “the shape” should be “a shape”.
In claim 1 line 12: “the planar lower surface” should be “the substantially planar lower surface”.
In claim 3 lines 2-3: “the space” should be “a space”.
In claim 9 line 2: “the structural feature” should be “the additional structural feature”.
In claim 9 line 4: “wherein” should be added before “the one or more” for improved readability.
 In claim 10 line 2: “the structural feature” should be “the additional structural feature”.
In claim 10 lines 2-3: “portion of an of the dome” should be amended to recite “portion of the dome”.
In claim 10 line 4: “wherein” should be added before “the one or more” for improved readability.
In claim 10 line 4: “the inner surface” should be “an inner surface”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al (US 7988673) in view of Krueger et al (US 5144958).
Regarding claim 1, Wright discloses a device (protective dressing 10), comprising: 
a dome (casing 11 shown i.e. in figure 3; see col 5 lines 13-14); 
a flexible annulus (internal seal 15) positioned at the base of said dome (as shown in figure 3), said annulus (15) having a substantially planar lower surface (as shown in figure 3), positionable in proximity with a human subject’s skin (casing 11 adheres to a patient’s skin via seal 15 – col 4 lines 63-65), said annulus being flexible to enable conformity of said substantially planar lower surface relative to the contour of that skin (seal 15 can be formed of foam -col 6 lines 17-18 and functions to provide a cushioning effect – col 6 lines 21-23; the porous structure of foam inherently allows the material to conform to the surface contours of a patient’s skin and thus is interpreted as being flexible);
an adhesive layer on said substantially planar lower surface of said annulus (seal 15 can include adhesive on both sides - col 6 lines 17-21) wherein the adhesive layer has an annulus shape generally corresponding to a shape of the planar lower surface of the flexible annulus (as shown in fig 3; the adhesive that is applied to the surfaces of seal 15 has the same annular shape as seal 15) and wherein the adhesive layer is configured for adhering said annulus to the skin (casing 11 adheres to a patient’s skin via seal 15 – col 4 lines 63-65, which includes adhesive on both sides - col 6 lines 17-21); and

With regard to the statements of intended use and other functional statements (i.e. use of the device “for deterring an undesirable sleeping posture in human subjects”; positioning of the device in “a region of the human subject’s body which will deter the human subject from maintaining the undesirable sleeping posture”; and creating “physical discomfort for the human subject by force generated upward against the human subject when the human subject is in the undesirable sleeping posture with said dome oriented downward toward a sleeping surface”), they do not impose any structural limitations on the claims distinguishable over Wright et al which is capable of being used as claimed if one so desires to do so. In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).  Also, the law of anticipation does not require that the reference “teach” what the subject patent teaches, but rather it is only necessary that the claims under attack “read on” something in the reference. Kalman v. Kimberly Clark Corp., 218 USPQ 781 (CCPA 1983). Furthermore, the manner in which a device is intended to be employed does not differentiate the claimed apparatus from prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). Specifically, in the present case, there is no limitation on where the device of Wright is capable of being adhered on the body, so it is inherent that the device is capable of being positioned on a region of the human subject’s body which will deter the human subject from maintaining an undesirable sleeping posture, if desired. Also, due to the “dome” shape of the device and the fact that the casing is rigid (see ie abstract), it is inherent that when adhered to a patient’s skin, the device will deter a patient from sleeping on the area where the device is applied, such as in 
Wright does not, however, disclose that the flexible annulus is integrally formed with the dome or that the adhesive layer comprises a top surface directly contacting the lower surface of the annulus and a bottom surface configured to directly contact skin of the user to adhere the annulus to the skin.
Krueger however teaches a device (protective cell 1) comprising a dome (shell like section 2); a flexible annulus (rim section 3; flexible as shown in fig 2B) positioned at a base of and integrally formed with the dome (as shown in fig 2A the rim 3 is at the base of shell 2 and integrally formed with the shell; see col 5 lines 3-4); and an adhesive layer (col 5 lines 21-22) comprising a top surface directly contacting the lower surface of the flexible annulus and a bottom surface configured to directly contact the skin (the cell 1 is attached to the skin with the adhesive - col 6 lines 31-32; thus, the adhesive is interpreted as being provided on the lower surface of rim 3 with a top surface contacting the lower surface of the rim and a bottom surface for contacting and attaching directly to the skin as shown in fig 1) wherein the adhesive layer has an annulus shape generally corresponding to the shape of the planar lower surface of the flexible annulus (the adhesive is interpreted as having the same shape as the rim 3 which it is applied to which, as shown i.e. in fig 2C is an annular shape) and is configured to adhere the flexible annulus to the skin (as shown in fig 1; see col 6 lines 31-32). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to have modified the device 
With respect to claim 2, Wright in view of Krueger discloses the invention substantially as claimed (see rejection of claim 1) and Wright also discloses that said dome has a shape of a spherical section (the casing may be a variety of shapes including a spherical shape – col 2 lines 31-34).
With respect to claim 3, Wright in view of Krueger discloses the invention substantially as claimed (see rejection of claim 1) and Krueger also discloses that the device comprises one or more airflow apertures allowing for ventilation of the space enclosed between the dome and the human (holes 4 – col 5 lines 42-50). It would have been obvious to one having ordinary skill in the art, at the time of the invention, to form the device of Wright in view of Krieger so that the dome comprises a plurality of airflow apertures capable of allowing for ventilation of the space enclosed between the dome and the human as in Krueger in order to provide ventilation .

Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al (US 7988673) in view of Krueger et al (US 5144958) and further in view of Fuchita (US 2007/0129664).
With respect to claims 4-6, Wright in view of Krueger discloses the invention substantially as claimed (see rejection of claim 1) and Wright also discloses that the device is formed from a resilient lightweight plastic material and, more specifically, polyethylene terephthalate (PETG, which inherently is resilient and lightweight – col 5 lines 24-26). Wright does not, however, disclose that said article is formed from a sheet of material wherein said article is preferably molded by being die-stamped on a punch press from sheet stock of amorphous polyethylene terephthalate with a thickness of 0.0175 inches. The claimed phrase “wherein said article is preferably molded …[by] being die-stamped on a punch press from sheet stock of amorphous polyethylene terephthalate” is interpreted to mean that the device is made by die stamping a sheet of PET on a punch press. Fuchita teaches a cup-like support product used as a medical device for application to a patient’s body, that is molded from plastic having a thickness of about 0.2mm (approx. 0.008in) (para [0044]) wherein the support is molded, for example, by vacuum molding, vacuum air-pressure molding, press molding, injection molding, etc. (para[0047]). Therefore, even if “press molding” (aka using a punch press to die stamp a material) results in different structural characteristics of the end product as compared to other molding methods, it still would have been prima facie obvious at the time .  

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al (US 7988673) in view of Krueger et al (US 5144958) and further in view of Purdy (US 2367690).
With respect to claim 7, Wright in view of Krueger discloses the invention substantially as claimed (see rejection of claim 1 above) but does not disclose that said dome further comprises a dome base wall, a dome intermediate wall and a dome top wall, and wherein said dome top wall forms the apex of said dome, and said dome intermediate wall provides a generally smooth transition between said dome top wall and dome base wall. Purdy, however, teaches a device which is for application to the outer surface of the human body (col 1 lines 1-6) wherein the device includes a cover 18 shaped as a dome (as shown in figures 1-2) wherein the cover 18 comprises a dome base wall (horizontal perimeter edge of the cover 18 which is parallel to base 10), a dome intermediate wall (portion of cover 18 which is substantially vertically aligned so it is substantially perpendicular with respect to base 10 as shown in figure .

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al (US 7988673) in view of Krueger et al (US 5144958) and further in view of Crocetti (US 20070256695).
With respect to claims 8-9, Wright in view of Krueger discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that said dome comprises an additional structural feature configured to resist collapsing when a force is exerted on the dome wherein the structural feature is one or more arcuate ridges located on an . 

Claims 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wright et al (US 7988673) in view of Krueger et al (US 5144958) and further in view of Doshi et al (US 2007/0283962).
With respect to claims 8 and 10, Wright in view of Krueger discloses the invention substantially as claimed (see rejection of claim 1) but does not disclose that said dome comprises an additional structural feature configured to resist collapsing when a force is exerted on the dome wherein the structural feature is one or more channels located on an upper portion of the dome wherein the one or more channels are sunken below the inner surface of the dome.
 Doshi teaches a medical device that is applied to a patient’s body wherein as shown in figure 13 the device is constructed as a dome (alignment guide is an indentation or dome – para [0102]) wherein the dome-shaped device (alignment guide) includes at least two rigidity cross-channels positioned at the apex of said dome wherein said at least two rigidity cross-channels comprise a long cylindrical indentation positioned along the long axis of said dome crossed by a short cylindrical indentation positioned along the short axis of said dome, (as shown in figure 13 there are two channels which cross at the top center area of the dome) and wherein the structure functions to protect underlying structure (i.e. a valve) and prevents interference of such underlying structure from other parts of the device or from contact by a patient during use (para [0102]). Therefore, the configuration of the dome-shaped element provides improved structural reinforcement to thereby provide protection to a covered area or covered portion of the device. Thus, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to configure the dome-shaped portion of the device of Wright in view of 

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/29/21 have been fully considered as follows:
	Regarding the objections to the abstract, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn. New objections have been given, however, as necessitated by Applicant’s amendments to the claims.
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 7-12 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection presented above which were necessitated by Applicant’s amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786